IN THE SUPREME COURT OF PENNSYLVANIA



OFFICE OF DISCIPLINARY COUNSEL, :               No. 2190 Disciplinary Docket No. 3
                Petitioner      :
                                :               No. 75 DB 2015
           v.                   :
                                :               Attorney Registration No. 62923
MARK B. PEDUTO,                 :
                Respondent      :               (Allegheny County)


                                        ORDER


PER CURIAM:


       AND NOW, this 16th day of July, 2015, upon consideration of the

Recommendation of the Disciplinary Board dated July 2, 2015, it is hereby

       ORDERED that Mark B. Peduto is placed on temporary suspension pursuant to

Pa.R.D.E. 208(f)(5), until further definitive action by this Court. It is further ORDERED

that Respondent shall comply with the provisions of Pa.R.D.E. 217.

       This Order constitutes an imposition of public discipline within the meaning of

Pa.R.D.E. 402, pertaining to confidentiality.